Citation Nr: 1133183	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  07-26 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for fibromyalgia, to include as secondary to service connected diabetes mellitus, type II.

2.  Entitlement to service connection for sleep apnea, to include as secondary to service connected hypertension or diabetes mellitus, type II.

3.  Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife

ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1968 to February 1970, including service in the Republic of Vietnam and received a Combat Action Ribbon.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a June 2006 rating decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied the Veteran's claims for service connection for sleep apnea and fibromyalgia.

In addition, the Veteran appeals from an August 2007 rating decision which, in pertinent part, denied his claim for TDIU.

The Veteran testified before the undersigned at a June 2008 RO (Travel Board) hearing.  A hearing transcript has been associated with the claims file.

The Board remanded the instant matters in March 2009.

Records in the claims folder demonstrate that the Veteran has been found to have coronary artery disease, a form of ischemic heart disease.  VA has published regulations providing for presumptive service connection for ischemic heart disease in veterans with in-country service in Vietnam during the Vietnam War.  As such, he may be entitled to service connection for ischemic heart disease under the statutory presumptions detailed in 75 Fed. Reg. 53,202 (Sept. 8, 2010).  The Board, however, does not have jurisdiction over this potential claim and it is referred to the agency of original jurisdiction (AOJ) appropriate action.

The issue of entitlement to service connection for a respiratory disability was raised by the Veteran in an April 2008 statement, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In its July 2011 presentation to the Board, the Veteran's representative argued that there might be a relationship between the Veteran's service-connected diabetes mellitus and his claimed obstructive sleep apnea.  The representative cited to a National Institute of Health (NIH) study which found that there might be a "positive feedback circle" between these two disorders, as sleep problems might affect endocrine function and metabolic conditions while metabolic abnormalities potentially interfered with sleep regulation.  A June 2009 VA examiner generally noted that "the medical literature does not support" a finding that the Veteran's service connected conditions caused his sleep apnea.  The VA examiner did not address the NIH study cited by the Veteran's representative or directly address the impact of his service connected diabetes mellitus on the development of sleep apnea.  A new VA examination is therefore required.

During a June 2008 hearing, the Veteran testified that he had received treatment for sleep apnea and fibromyalgia at Lincoln General Hospital.  He also testified that he was diagnosed with fibromyalgia at this facility.  VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the claimant of the records and provide a release to obtain the records.  If the claimant does not provide the release, VA has undertaken to request that the claimant obtain the records.  38 C.F.R. § 3.159(e)(2) (2010).  

Although the record was held open for 60 days following the hearing for the Veteran to submit treatment records, he did not submit records from Lincoln Hospital.  Since becoming aware of these treatment records, VA has not attempted to obtain them.

The current record does not document a diagnosis of fibromyalgia.  The Lincoln Hospital Records could substantiate the claim.

The Veteran does not appear to meet the percentage requirements for TDIU.  38 C.F.R. § 4.16(a) (2010).  A March 2007 Social Security Administration (SSA) decision determined that his functional capacity was limited and that he had been referred for chronic pain management.  As his claim for service connection for fibromyalgia is being remanded, the claim for TDIU is being remanded as these claims are inextricably intertwined.  The appropriate remedy where a pending claim is inextricably intertwined with claim currently on appeal is to defer adjudication of the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to provide an authorization for it to obtain all records of the Veteran's treatment at Lincoln General Hospital for fibromyalgia or sleep apneas.

All records and responses received should be associated with the claims file.  Notify the Veteran of any records that could not be obtained, and of the efforts to obtain them.

2.  The RO/AMC should ask the examiner who provided the June 2009 examination for sleep apnea, to review the National Institute of Health study cited by the Veteran's representative in his July 2011 presentation to the Board.

The examiner should provide an opinion as to whether any current sleep apnea at least as likely as not (50 percent probability or more) is caused or aggravated by service connected diabetes mellitus.

The examiner should provide reasons for this opinion.

If the examiner who provided the June 2009 examination is unavailable, another physician should review the claims folder, including this remand, and provide the needed opinion.

3.  Following completion of the development listed in item number one, and in the event that newly received private treatment records document findings of fibromyalgia, the RO/AMC should ask the examiner who provided the June 2009 examination for fibromyalgia, to review the claims file.

The examiner should provide an opinion as to whether any current fibromyalgia, at least as likely as not (50 percent probability or more), is related to or had its onset in service or is otherwise related to a disease or injury in active duty service.

If the examiner finds that there is a relationship between the Veteran's diagnosed fibromyalgia and service, the examiner should provide an opinion as to whether the service connected disabilities would together prevent the Veteran from obtaining or maintaining gainful employment (i.e. employment paying above the poverty rate for a single person) for which his education and occupational experience would otherwise qualify him.

The examiner should provide a rationale for this opinion.

If the examiner cannot provide an opinion without resorting to speculation, the examiner must provide a rationale as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made.

If the examiner who provided the June 2009 examination is unavailable, another physician should review the claims folder, including this remand, and provide the needed opinion.

If further examination is needed, this should be undertaken.

4.  If any claim on appeal is not fully granted, the RO/AMC should issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


